Citation Nr: 1215089	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  05-16 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for a left hip disorder.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Esq.


ATTORNEY FOR THE BOARD

M. Katz, Counsel

INTRODUCTION

The Veteran served on active duty from January 1967 to June 1969.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office in Wichita, Kansas (RO).

In a May 2007 decision, the Board denied entitlement to service connection for posttraumatic stress disorder (PTSD) and for an acquired psychiatric disorder other than PTSD.  The Veteran appealed these issues to the United States Court of Appeals for Veterans Claims (Court).  Based on a November 2008 Joint Motion for Remand (Joint Motion), the Court remanded these issues for additional development in compliance with the Joint Motion.

In an October 2008 decision, the Board denied service connection for a back disorder and a left hip disorder.  The Veteran appealed these issues to the Court.  Based on a July 2009 Joint Motion, the Court remanded theses issues for additional consideration.

The appeal is again remanded to the RO.


REMAND

After reviewing the Veteran's claims file, the Board concludes that additional development is necessary in order to comply with VA's duty to assist.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).



I.  Acquired Psychiatric Disorder, to include PTSD

After reviewing the evidence of record, the Board concludes that a VA examination is warranted to determine the etiology of the Veteran's diagnosed psychiatric disorders, to include PTSD.  In disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The third prong, which requires that the evidence of record "indicates" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83. 

Although the Veteran's service treatment records are negative for any complaints or diagnoses of a psychiatric disorder, the Veteran reported in several lay statements that he had a nervous breakdown during service, but that he did not seek treatment for his symptoms during service.  In addition, the claims file reflects a substantial psychiatric history beginning in May 1970, less than one year after the Veteran's discharge from service, and includes numerous psychiatric diagnoses, including PTSD, depression, anxiety, and schizoaffective disorder.  Moreover, two different private physicians, in May 1970 and March 1985, made statements inferring that the Veteran's neurological impairment and "difficulties" with interpersonal relationships, the ability to hold a job, and alcohol addiction did not exist before military service and that "there is some justification to conclude that his present difficulties might have resulted from that experience."  Moreover, in lay statements, the Veteran, J.H., and the Veteran's mother reported that the Veteran had psychiatric symptoms since service discharge.  Under the circumstances, the Board concludes that a VA examination addressing the etiology of the Veteran's diagnosed psychiatric disorders is warranted.  Id.  

With regard to the Veteran's PTSD, the Veteran reported various stressors that he believes caused his PTSD.  He stated that his friend M.F. was killed in 1967, that his brother was killed while in the Navy in 1970, and that his sister-in-law was killed in a car accident in 1972.  The Veteran did not indicate that he witnessed any of these deaths or that he otherwise served with the deceased veterans.  However, in a March 1985 statement, the Veteran stated that he had a significant fear of dying during active duty service while working aboard a ship to which wounded soldiers were brought.  He stated that he had thoughts that he would end up like them, and that he developed a fear of dying and could no longer deal with reality.  He reported that he began drinking alcohol during service to deal with his anxiety and frustration.  

During the pendency of this appeal, the criteria for verifying inservice stressors were amended, effective July 13, 2010.  The amendment states that, if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and 

a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.   For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

38 C.F.R. § 3.304(f)(3) (11). 

While there are numerous psychiatric reports of record, the medical evidence as a whole does not clearly indicate which stressors are related to the Veteran's PTSD and whether those stressors are based on what the Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft.  The medical evidence of record reflects numerous diagnoses of PTSD, but does not indicate the stressor or stressors upon which those diagnoses are based.  Thus, although there is evidence of PTSD, the evidence does not link the Veteran's diagnosed PTSD to a confirmed inservice stressor. 

Accordingly, the medical evidence of record is insufficient to determine whether the Veteran's currently diagnosed PTSD is related to an inservice stressor and, if so, whether that stressor is related to what the Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft.  As such, the VA examiner must provide an opinion as to whether the Veteran's PTSD is related to the Veteran's fear of hostile military or terrorist activity.  38 C.F.R. §§ 3.159, 3.326 (2011); see Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting that remand may be required if record before the Board contains insufficient medical information for evaluation purposes). 

II.  Left Hip Disorder

Although the Veteran was provided with a VA examination addressing the etiology of his left hip disorder in March 2008, review of that examination report reflects that it is inadequate upon which to base an appellate decision.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one); see also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (noting that when the medical evidence of record is insufficient, in the opinion of the Board, the Board must supplement the record by seeking an advisory opinion or ordering a medical examination).  Review of the March 2008 examination report reflects that the VA examiner concluded that the Veteran's left hip disorder pre-existed active duty service based on the Veteran's report in his service treatment records that he had hip pain at age 12.  

However, as the examiner's opinion was based solely on the service treatment records which note that the Veteran reported hip pain at age 12, the examiner's opinion does not constitute clear and unmistakable evidence of a pre-existing left hip disorder.  See Miller v. West, 11 Vet. App. 345, 348 (1998) (finding that a bare conclusion not supported by any contemporaneous clinical evidence, even one written by a medical professional, without factual predicate in the record does not constitute clear and unmistakable evidence sufficient to rebut the statutory presumption of soundness); see also LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (holding that a bare transcription of a lay history is not transformed into competent medical evidence merely because the transcriber happens to be a medical professional).  The March 2008 VA examination that concluded that the Veteran's left hip disorder pre-existed service and failed to provide an opinion as to whether the Veteran's left hip disorder was related to his active duty service is inadequate, and a new VA examination must be provided to ascertain the etiology of the left hip disorder.

III.  Back Disorder

Although the Veteran was provided with a VA examination addressing the etiology of his back disorder in March 2008, review of that examination report reflects that it is inadequate upon which to base an appellate decision.  Barr, 21 Vet. App. at 311; see also Colvin, 1 Vet. App. at 175.  Although the VA examiner concluded that there was no evidence to indicate that there was a back disorder during service, the VA examiner failed to address pertinent evidence.  Specifically, although x-rays of the lumbosacral spine were normal, an April 1969 service treatment record notes that the Veteran had occasional back aches after heavy work.  In addition, the examiner did not address the Veteran's lay statements that he had symptoms of a back disorder during service; nor were the lay statements submitted by the Veteran's mother and wife addressed.  Further, the VA examiner did not discuss the post-service medical evidence dated in May 1970 and February 1977, shortly after the Veteran's discharge from service, which note the Veteran's complaints of a back disorder.  Accordingly, the March 2008 VA examination is inadequate, and the RO should provide the Veteran with a new VA examination addressing whether the back disorder is related to the Veteran's military service.

Accordingly, the case is remanded for the following action:

1.  The Veteran must be afforded a VA psychiatric examination to determine whether there is a valid diagnosis of PTSD and to ascertain the nature of any psychiatric disorder found.  The examination must be conducted by a psychiatrist or psychologist.  The Veteran's claims file and all records on Virtual VA be made available to the examiner, and the examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records.  All necessary special studies or tests, including psychological testing and evaluation, must be accomplished.  

Thereafter, based upon review of the evidence of record, to include the lay statements of record noting the Veteran's inservice psychiatric symptoms and the continuity of his psychiatric symptoms since service discharge, the examiner must provide an opinion as to whether a diagnosis of PTSD is deemed appropriate.  If so, the examiner must explain how the diagnostic criteria of the DSM-IV are met, to include identification of the specific stressor(s) underlying the diagnosis, and comment upon the link between the current symptomatology and the stressor(s).  The examiner must state whether the claimed stressor(s) is adequate to support a diagnosis of PTSD.  If PTSD is found to be related to an in-service stressor, the examiner must specifically state whether that stressor was related to what the Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft.  If a diagnosis of PTSD is not deemed appropriate, the examiner must specifically explain this position in light of the numerous findings of PTSD of record.  

The examiner must also provide an opinion as to whether any of the Veteran's other diagnoses of psychiatric disorders, to include schizoaffective disorder, depression, and anxiety are related to his active duty service.  

All opinions provided must include a complete rationale and explanation of the basis for the opinion.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.   The report must be typed. 

2.  The Veteran must be afforded an appropriate VA examination to ascertain whether his current left hip disorder is related to his military service.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  

Following a review of the evidence of record, to include the Veteran's lay statements regarding the symptoms that he experienced during service and since service discharge, as well as the post-service medical evidence dated in the 1970's and 1980's which concern the Veteran's left hip disorder, and the lay statements of the Veteran's mother and wife, the examiner must provide an opinion as to whether the Veteran's left hip disorder is related to the his active duty service.  If the examiner finds that the Veteran's left hip disorder was not incurred during his military service, the examiner must provide an opinion as to whether any diagnosed left hip disorder pre-existed the Veteran's military service.  If the examiner finds that the left hip disorder pre-existed the Veteran's military service, the examiner must specifically state the evidence upon which the opinion is based.  The examiner must then provide an opinion as to whether the left hip disorder that existed prior to service was aggravated beyond its normal progression by the Veteran's active duty service, and the examiner must specifically state the evidence upon which evidence the opinion is based.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.   The report prepared must be typed.

3.  The Veteran must be provided an appropriate VA examination to ascertain whether his current back disorder is related to his military service.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  

Following a review of the evidence of record, to include the Veteran's lay statements regarding the symptoms that he experienced during service and since service discharge, as well as the post-service medical evidence from the 1970's and 1980's which concerns the Veteran's back disorder, as well as the lay statements of the Veteran's mother and wife, the examiner must state whether any diagnosed low back disorder is related to the Veteran's active duty service.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

4.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examinations and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable. 

5.  The examination reports must be reviewed by the RO to ensure that they are in complete compliance with the directives of this remand.  If the reports are deficient in any manner, the RO must implement corrective procedures. 

6.  After completing the above and conducting any other development that may be indicated, the RO must readjudicate the Veteran's claims.  The RO must readjudicate the issue of entitlement to service connection for a psychiatric disorder, to include PTSD, with consideration of 3.304(f).  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative, to include consideration of the revised regulation concerning PTSD.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

